DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ANN CAROLYN POMMELLS,
                             Appellant,

                                     v.

                           HUGH MCCOOTY,
                              Appellee.

                               No. 4D21-3315

                               [July 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mariya Weekes, Judge; L.T. Case No. FMCE 18-007022.

   Cullin O’Brien of Cullin O’Brien Law, P.A., Fort Lauderdale, and Denzle
Latty of Denzle G. Latty, P.A., Oakland Park, for appellant.

   Susan R. Brown of Susan R. Brown, P.A., Plantation, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.